NOTICE OF ALLOWABILITY
Examiner’s Amendments 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following changes to the claim have been entered: 
In claim 1, line 16 the comma “,” has been deleted [[,]] at the end of the line 16

Allowable Subject Matter
	Claims 1-20 are allowed.
	The following is an examiner's statement of reason for allowance. This limitation of: determining, for the vehicles proximate the ego vehicle, qualities of a route match, wherein the qualities of the route match are based upon an average Euclidean distance between the trajectories of the vehicles proximate the ego vehicle and the selected route path of the ego vehicle; determining that at least one of the vehicles proximate the ego vehicle was driving, is currently driving, or will be driving along the selected route path of the ego vehicle based upon the qualities of the route match; and generating and outputting an instruction to a driver of the ego vehicle to follow the at least one of the vehicles, in combination with the other elements of claim 1 are not taught or fairly suggested in the prior art of record.
	Any comments considered necessary by applicant must be submitted no later 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/ANA D THOMAS/Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661